Seymour, J.
This is an application to the superior court as a court of chancery, to restrain the defendants from enforcing the collection of certain assessments for the expenses of a sewer.
The petitioners complain that these assessments and the warrants issued for their collection are illegal and void, and that the petitioners and other persons to the number of three hundred and upwards, will be compelled to commence separate suits, for the damages they will suffer if are executed, and that thus the peace of the^jofijsissif be disturbed, and expense and vexation wiMemíue, unless injunction be granted to restrain the city from assessments. t „
The defendants demur to the petition aljd arising upon the demurrer are reserved for the^fcdvice of court.
We are of opinion that the court has no jurisdiction to interpose by way of injunction as prayed for. No property, right or franchise held by the petitioners in common is claimed to be affected by the proceedings of the city. The assessments are against the petitioners severally, not against them jointly. If the warrants are collected, and any of these parties have occasion to bring suits at law, their suits must *238be several and separate; they certainly can not join in an action at law against the city, or against the collector.
In respect to each one of these petitioners, taking his case separately, it is difficult to see why he has not adequate remedy at law. There is no averment that the real estate of any of the parties has been or can be levied upon. The warrant authorises the taking of personal estate only. No irreparable injury can arise from the levy. If the proceedings of the common council are irregular and void, as the petitioners claim they are, an action at law will lie to recover all the damages which shall be sustained by the levy, and the question of the legality of the assessment will then be tried in its appropriate forum, a court of law.
The claim most pressed by the petitioners, is that the court ought to entertain jurisdiction in order to prevent a multiplicity of suits. But no one of these petitioners has any interest in the suit which another of them may be called upon to institute. They can not individually complain that others are compelled to sue, for they have no share in the expense or vexation of each others suits.
The multiplicity of suits which the petition seeks to avoid, does not affect injuriously any one of the petitioners. No one of them has occasion to expect any such multiplicity affecting himself. One suit is all that any one of them has to fear and the object of this bill would seem to be, to relieve these parties severally from that one suit, and to consolidate the apprehended litigation. In other words, to enforce a consolidation rule, by means of the extraordinary powers of a court of chancery. If the assessment were against one person only, it is not claimed that he could transfer from a court of law to a court of equity, the question of his liability. But how is the condition of any one of these petitioners the worse, because others are assessed for the same improvement. It would undoubtedly be convenient to try the questions relating to these warrants in one comprehensive law suit. But it does not seem to the court that the case presented by the bill is one of such irreparable injury, or of inadequate relief *239at law, as to warrant us in taking it away from the legal tribunals.
There are also reasons of policy, founded on the necessity of speedy collection of taxes, which ought to prevent a court of chancery from suspending these proceedings, except upon the clearest grounds. We therefore advise the superior court that the demurrer is well taken, and that the petition be dismissed.
In this opinion, Sanford J., concurred.
Bill to be dismissed.